[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The parties do not disagree that the only authorized driver was Costa Cosme. The operative complaint alleges that the driver was Pedro Aponte. This is a judicial admission of a material fact CT Page 3334 by the plaintiff which she cannot now dispute. Bower v. D'Onfro,38 Conn. App. 685, 705-706, 663 A.2d 1061, cert. denied,235 Conn. 911, 912, 665 A.2d 606 (1995). Moreover, the plaintiff's affidavit does not controvert this admission such as to create a material issue of fact; there is no evidence before the court from which a trier could reasonably infer that the operator was Costa Cosme. The motion for summary judgment is granted.
Bruce L. Levin Judge of the Superior Court